DETAILED ACTION
In response to remarks filed 06/11/2021
Status of Claims
Claims 1, 4-5, 10, 12-13, 15-17, and 19-22 are currently pending;
Claims 1, 4-5, 10, 12-13, 15, and 19-20 are currently amended;
Claims 16-17 were previously presented;
Claims 21-22 are new;
Claims 2-3, 6-9, 11, 14, and 18 have been cancelled;
Claims 1, 4-5, 10, 12-13, 15-17, and 19-22 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 10, 12-13, 15-17, and 19-22 have been considered but are moot because of new grounds of rejection necessitated by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US CA 2124250) in view of Kelly (US 4,552,122).
With regards to claim 1, Burton et al. discloses a scarifier system for cutting channels into a ground surface according to a chosen pattern (figure 5), the scarifier system comprising a scarifier machine (37) operable to travel along a ground surface (18) and to cut into said ground surface (figure 1 and 5) and a guide system (52) for guiding the scarifier machine (figures 1-5). Burton et al. discloses the invention substantially as claimed. However, Burton is silent about wherein the guide system comprising one or more guide rails, each guide rail comprising a first portion attachable to said ground surface and a second portion arranged at an angle with the first portion such that said each guide rail has an L-shaped transverse cross-section; and at least one guide rail receiver carried by the scarifier machine, wherein each guide rail receiver comprises a first roller and a second roller arranged in spaced-apart relationship with one another; wherein the scarifier system is configured to adopt an assembled configuration in which the first portion of one guide rail of the one or more guide rails is attached to the ground surface, and the second portion of said one guide rail is arranged rising from the ground surface, and further wherein the first and second rollers of each guide rail receiver are arranged on opposite side surfaces of the second portion of said one guide rail and are rollingly movable on said opposite side surfaces and along said one guide rail responsively to the scarifier machine being operated to travel along the ground surface. 
Kelly teaches a similar machine (60) operable to travel along a ground surface, and a guide system for guiding the machine on a tracked trail (66) along said ground surface, the guide system comprising one or more guide rails (66), each guide rail comprising a first portion (148) attachable to said ground surface and a second portion (146) arranged at an angle with the first portion such that said each guide rail has an L-shaped transverse cross-section (figure 
As to claim 4, Burton et al as modified by Kelly further teaches wherein at least one guide rail (66) of the one or more guide rails is at least partially straight (figure 4).
As to claim 5, Burton et al. as modified discloses the invention substantially as claimed. However, Burton et al. as modified is silent about wherein the at least one guide rail of the one or more guide rails is at least partially curved. It would have been an obvious design choice to modify the rails to be at least partially curved, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 10, Burton et al. as modified by Kelly further discloses wherein each guide rail receiver (62, 64) of the at least one guide rail receiver is connected to the scarifier machine (Burton 37; Kelly 60) by a respective support arm (figure 8; see support arms of rollers 80, 81, and support arm 64), wherein the first and second rollers of said each guide rail receiver are at least one guide rail receiver is supported in a spaced apart relationship with the scarifier machine by the support arm.

As to claim 13, Burton et al. as modified by Kelly further discloses wherein the second portion (146) of said each guide rail is arranged at an angle other than 90 degrees relative to the first portion (148) of said each guide rail (Kelly figure 9).
As to claim 15, Burton et al. as modified discloses wherein at least one guide rail (66) of the one or more guide rails is capable to conduct electricity and power the scarifier machine (NOTE:a recitation that an element Is “configured to” perform a function is not a positive limitation but only requires the ability to so perform).
As to claim 16, Burton et al. as modified discloses the invention substantially as claimed. However, Burton et al. is silent about further comprising an electrified member including at least one of an overhead electrical power line and an electrified rail attached to the ground surface, the electrified member configured to provide electrical power to the scarifier machine. Examiner takes Official Notice that it is old and well known to electrify rail tracks to supply power to a machine going through the tracks using conductors taking the form of an overhead line. Therefore, it would have been obvious to one of ordinary skill in the art to modify the rail to be electrified as taught above to supply energy to the machine.
As to claim 17, Burton et al. discloses wherein the scarifier machine (37) comprises at least one pair of wheels (46) providing the scarifier machine with rolling mobility relative to the ground surface (Burton figure 5).
With regards to claim 19, Burton et al. discloses a scarifier system for cutting channels into a ground surface according to a chosen design pattern (figure 5), the scarifier system comprising: a scarifier machine (37) operable to travel along a ground surface and to cut into said ground surface, the scarifier machine comprising at least one pair of wheels (46) providing the scarifier machine with rolling mobility relative to the ground surface; a guide system (52) for 
Kelly teaches a similar machine (60) operable to travel along a ground surface, and a guide system for guiding the machine on a tracked trail (66) along said ground surface, the guide system comprising one or more guide rails (66), each guide rail comprising a first portion (148) attachable to said ground surface and a second portion (146) arranged at an angle with the first portion such that said each guide rail has an L-shaped transverse cross-section (figure 4); and at least one guide rail receiver (62) carried by the machine, wherein each guide rail receiver comprises a first roller (80, 81) and a second roller (88) arranged in spaced-apart relationship with one another; wherein the system is configured to adopt an assembled configuration in which the first portion of one guide rail of the one or more guide rails is attached to the ground surface, and the second portion of said one guide rail is arranged rising from the ground surface (figure 8), and further wherein the first and second rollers of each guide rail receiver are arranged on opposite side surfaces of the second portion of said one guide rail and 
With regards to claim 20, Burton et al. discloses a scarifier system for cutting channels into a ground surface according to a chosen design pattern (figure 5), the scarifier system comprising: a scarifier machine (37) operable to travel along a ground surface and to cut into said ground surface, the scarifier machine comprising at least one pair of wheels (46) providing the scarifier machine with rolling mobility relative to the ground surface; a guide system (52) for guiding the scarifier machine (figures 1-5). Burton et al. discloses the invention substantially as claimed. However, Burton is silent about wherein the guide system for guiding the scarifier machine on a tracked trail along said ground surface, the guide system comprising one or more guide rails, each guide rail comprising a first portion attachable to said ground surface and a second portion arranged at a 90-degree angle with the first portion such that said each guide rail has an L-shaped transverse cross-section; and at least one guide rail receiver carried by the scarifier machine, wherein each guide rail receiver comprises a first roller and a second roller arranged in spaced-apart relationship with one another; wherein the scarifier system is configured to adopt an assembled configuration in which the first portion of one guide rail of the one or more guide rails is attached to the ground surface, and the second portion of said one guide rail is arranged rising vertically upward from the ground surface, and further wherein the first and second rollers of each guide rail receiver are arranged on opposite side surfaces of the second portion of said one guide rail and are rollingly movable on said opposite side surfaces and along said one guide rail responsively to the scarifier machine being operated to travel along the ground surface. 
Kelly teaches a similar machine (60) operable to travel along a ground surface, and a guide system for guiding the machine on a tracked trail (66) along said ground surface, the 
As to claims 21-22, Kelly further discloses a plate attached to the machine, wherein a support arm is attached to the plate and wherein the plate is bolted to the machine (Kelly figure 1; see bolted plates of rollers 22, 24). It would have been obvious to one of ordinary skill in the art to modify the guide system of Burton as modified by Kelly in figure 4 to be attached with bolted plates as taught in embodiment in figure 1, since it would provide a fixed connection to the guide system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678